Appeal from the Circuit Court of Appeals for the Eighth Circuit. Motion to dismiss submitted January 17, 1921. Decided January 24, 1921. Per Curiam. Dismissed for want of jurisdiction upon the authority of Hull v. Burr, 234 U. S. 712, 720; St. Anthony Church v. Pennsylvania R. R. Co., 237 U. S. 575, 577; Louisville & Nashville R. R. Co. v. Western Union Telegraph Co., 237 U. S. 300, 302; Delaware, Lackawanna & Western R. R. Co. v. Yurkonis, 238 U. S. 439, 444. Mr.. William J. Hughes for appellants. Mr. Edward W. Foristel for appellee.